Dewey, J.
1. It is objected that the materiality of the evidence sought to be disclosed by aid of a bill of discovery ought to be more distinctly alleged in the bill, or be made apparent from the recital of the supposed contents of the paper as to which discovery is sought. It is the language of some reported cases, that the party seeking a discovery must show affirmatively, in his bill, that the right, which he seeks to enforce at law, cannot be established without the aic:. of the discovery which he seeks. Mr. Justice Story thinks this rule applicable only to bills seeking relief, as well as discovery, and that where the bill is for discovery only, a diiferent rule prevails. He says the doctrine in such cases is, that “a party may maintain a bill of discovery, not only when he is destitute of other evidence to establish his case, but also to aid such evidence, or to render it unnecessary.” Story Eq. PI. $ 319, note, and authorities there cited. In general, if it can be supposed that the discovery may in any way be material to the plaintiff, in the support or defence of any suit, the defendant will be compelled to make it. Story Eq. R. $ 567.
2. It is urged that, as the action at law is solely defended by Ashley, the contents of the letter now sought to be disclosed would not be competent evidence on the trial of that case. To sustain the demurrer upon this ground, it must appear that the evidence would not be competent for any purpose. If, under any circumstances, it might be introduced as evidence, that is sufficient for the present case. It is true that Ashley alone defends the suit at law, but he necessarily defends as to a joint promise. The statement of the co-defendants, oral or written, may or may not be evidence against Ashley. As evidence against him, the letter written to him by the other defendant might be material as respects him, if assented to by him, and especially if acted upon by *482him. We decide, however, nothing further as to the competency of the proposed evidence, than that the objection to the bill, upon this ground, is not sustained. In the answer of the defendant, he may set forth any other and additional facts, if such exist, as reasons for not making a disclosure.
3. It is further contended by the defendant, that the letter, as to which discovery is sought, was a confidential communication, and that, upon the principle applied in excluding communications made to counsel, this evidence should alike be protected from disclosure. But we think the cases are not analogous.
The defendant in this bill, from whom evidence is sought to be obtained of a communication made to him, is one of the parties to the suit at law; and as a party, any inquiry may be made of him, tending to charge him civilly, but not criminally. Assuming the letter to have been confidential, as between the parties, if the evidence in the suit at law shall establish the fact that the defendant Ashley was a party to the contract sought to be enforced, then any facts known by him, or any acts done by him, in reference thereto, may be properly drawn from- him by a bill of discovery, and introduced as evidence, as they would be from any other party defendant.
The demurrer must be overruled, and the defendant answer to the bill of discovery, either by making the disclosure sought, or stating, in his answer, such additional facts as will excuse him from making the discovery.

Demurrer overruled.